Filed 2/18/15 P. v. Hernandez CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



THE PEOPLE,

         Plaintiff and Respondent,                                       E059640

v.                                                                       (Super.Ct.No. SWF1207377)

EDWARD MICHAEL HERNANDEZ,                                                OPINION

         Defendant and Appellant.




         APPEAL from the Superior Court of Riverside County. Judith C. Clark and

Michael B. Donner, Judges. Affirmed.

         Shelia Quinlan, under appointment by the Court of Appeal, for Defendant and

Appellant.

         Kamala D. Harris, Attorney General, Dane R. Gillette, Chief Assistant Attorney

General, Julie L. Garland, Assistant Attorney General, Charles C. Ragland, Alana C.

Butler, and Meredith S. White, Deputy Attorneys General, for Plaintiff and Respondent.




                                                             1
       A jury found defendant and appellant Edward Michael Hernandez guilty of two

counts of being a felon in possession of a firearm (Pen. Code, § 29800, subd. (a)(1);

counts 1 & 2)1 and one count of possession of an assault weapon (§ 30605, subd. (a);

count 3). Defendant was sentenced to a total term of two years in state prison. On

appeal, defendant makes several arguments related to the trial court’s denial of his

suppression motion. We reject his contentions and affirm the judgment.

                                               I

                    FACTUAL AND PROCEDURAL BACKGROUND2

       On February 15, 2013, defendant filed a suppression motion pursuant to

section 1538.5. He objected to the October 8, 2012 search of the vehicle driven by, and

registered to, Olivia Johnson. Generally, the motion challenged the “detention, search,

seizure, and arrest” of defendant. Defendant’s motion focused on the search of the

vehicle’s trunk and defendant’s expectation of privacy in the vehicle. The People filed an

opposition, noting defendant could challenge the basis for the stop, but argued defendant

had no standing to challenge the search of the vehicle. Both defendant and the People

asserted the traffic stop was conducted because the vehicle “had [a] broken rear tail light,

in violation of Vehicle Code 25950(b).”



       1   All future statutory references are to the Penal Code unless otherwise stated.

       2  The suppression motion was heard concurrently with the preliminary hearing on
March 8, 2013. As such, the factual background is taken from the preliminary hearing
transcript.


                                              2
       At the combined preliminary/suppression hearing, the following evidence was

presented: On October 8, 2012, Murrieta Police Officer David Hernandez, a two-year

police officer with the city of Murrieta, was on patrol when he conducted a traffic stop of

a vehicle. The driver of the vehicle was Olivia Johnson.3 Defendant was in the front

passenger seat of the vehicle. As soon as Officer Hernandez contacted defendant and

Johnson, he smelled marijuana emanating from the vehicle.4 The officer explained that

he could smell the marijuana “surrounding the vehicle from when [he] first approached

the driver’s side to when [he] approached the opposite side on the passenger side.”

       Officer Hernandez asked defendant and Johnson if there was marijuana in the

vehicle. Defendant confirmed the presence of marijuana in the vehicle and showed the

officer a pill bottle with 0.25 grams of marijuana in it. Based on his training and

experience, Officer Hernandez believed there was additional marijuana in the vehicle and

advised defendant of his belief. Officer Hernandez explained, “Marijuana has a very

strong and distinct smell. You can smell it from a distance away. The amount provided

when [defendant] provided it to me, the odor didn’t get any stronger to indicate that that

was where the source of the odor was coming from.” Officer Hernandez also testified as

to his background and training in determining controlled substances, including marijuana,

and the “distinct smell of burnt and unburnt marijuana.”



       3   Johnson was also the registered owner of the vehicle.

       4   Both front windows of the vehicle were open.


                                              3
       Defendant denied the existence of any additional marijuana. Officer Hernandez

ran defendant’s name through dispatch and discovered defendant had a warrant for his

arrest. Officer Hernandez then asked both occupants to exit the vehicle. He arrested

defendant and placed defendant in the backseat of his patrol car. Johnson was ordered to

sit down on the curb. Officer Hernandez then conducted a search of the entire vehicle.

In the passenger compartment located in front of the passenger seat, Officer Hernandez

found another pill bottle containing four grams of marijuana.

       Officer Hernandez then proceeded to search the closed and locked trunk

compartment of the vehicle to locate additional contraband. As soon as he opened the

trunk, Johnson approached, shut the trunk, and told Officer Hernandez that he did not

have permission to search the trunk. Officer Hernandez told Johnson to sit down because

he had probable cause to search the trunk. Inside the trunk, Officer Hernandez found a

rifle bag containing a .22-caliber rifle and an AK-47 assault rifle.

       While Officer Hernandez was searching the weapons, defendant banged on the

window of the patrol car. Officer Hernandez went to see what defendant needed.

Defendant told the officer the firearms were his.

       Following testimony, defense counsel briefly mentioned that the People failed to

prove a legitimate basis for the traffic stop and focused the argument primarily on

standing and probable cause to search the truck. In response to the court’s inquiry on the

issue of the stop, the prosecutor responded that defendant’s motion did not address the

traffic stop and therefore did not elicit testimony from the officer for the basis of the stop.



                                               4
The prosecutor requested permission to reopen testimony to elicit information with

regard to the traffic stop, if defendant was challenging the stop. Defense counsel

responded that it was the People’s burden to establish a valid basis for the stop and

seizure once a defendant challenges the search and seizure.

       The magistrate court found defense counsel had failed to plead the challenge to the

basis for the stop with particularity. The court noted the statements in defendant’s

moving papers were generic and failed to provide the parties with adequate notice as to

what was being challenged. The court denied the suppression motion on that basis, but

specifically allowed defendant to re-file another motion to challenge the basis for the

stop. The court then found the officer did not have probable cause to search the trunk of

the vehicle; but because the evidence failed to establish defendant had an expectation of

privacy in the trunk of the vehicle, defendant had no standing to challenge the search.

Accordingly, the court denied the suppression motion.

       On June 10, 2013, defendant filed another suppression motion. The motion was

identical to the first motion with the exception of one sentence. Defendant added the

following sentence: “Please be put on notice that Defendant is challenging the basis for

the stop and the search in this case.” The notice of motion included a statement that the

motion was based on all “files, records, and pleadings in this matter . . . .”

       On June 20, 2013, the trial court heard the new motion. The trial court

incorporated all previous testimony and information from the preliminary hearing and

concurrent motion to suppress. Neither party sought to introduce new evidence at the



                                              5
hearing before the superior court. Based on the court’s review of the

preliminary/suppression hearing transcript and the information presented at that hearing,

the trial court denied the suppression motion.

                                             II

                                      DISCUSSION

       Defendant makes several challenges to the denial of his suppression motion. First,

he asserts the trial court erred when it denied his motion to suppress based on a failure by

the People to establish a legitimate basis for defendant’s initial detention. Second,

defendant contends the trial court erred when it concluded defendant lacked “standing” to

challenge the search of the vehicle’s trunk. For the reasons explained below, we reject

these contentions.

       A.     General Principles

       The standard of appellate review of a trial court’s ruling on a motion to suppress

evidence is well established. In reviewing the denial of a suppression motion pursuant to

section 1538.5, we evaluate the trial court’s express or implied factual findings to

determine whether they are supported by substantial evidence, but we exercise our

independent judgment to determine whether, on the facts found, defendant’s Fourth

Amendment rights have been violated. (People v. Glaser (1995) 11 Cal.4th 354, 362;

People v. Williams (1988) 45 Cal.3d 1268, 1301.)




                                             6
       In assessing the reasonableness of searches and seizures, we apply federal

constitutional standards. (People v. Rogers (2009) 46 Cal.4th 1136, 1156, fn. 8.) At trial,

the “prosecution has the burden of establishing the reasonableness of a warrantless

search.” (People v. Jenkins (2000) 22 Cal.4th 900, 972.) On appeal, it is defendant’s

burden to demonstrate error. (People v. Sullivan (2007) 151 Cal.App.4th 524, 549.) We

review the evidence in the light most favorable to the trial court’s ruling. (People v.

Renteria (1992) 2 Cal.App.4th 440, 442.) We will affirm that ruling if it is correct on any

applicable legal theory. (People v. Zapien (1993) 4 Cal.4th 929, 976.) Our review is

confined to the trial court’s ruling, not the reasons given for its ruling. (Ibid.)

       The Fourth Amendment guarantees the right to be free of unreasonable searches

and seizures by law enforcement personnel. (U.S. Const., 4th Amend.; Terry v. Ohio

(1968) 392 U.S. 1, 8-9 (Terry).) An officer may, however, stop and briefly detain a

person for investigative purposes if the officer has a reasonable suspicion, supported by

specific and articulable facts, that criminal activity is afoot and that the person to be

stopped is engaged in that activity, even if the officer lacks probable cause to arrest.

(Illinois v. Wardlow (2000) 528 U.S. 119, 123-124; United States v. Sokolow (1989) 490

U.S. 1, 7; Terry, at p. 21; People v. Souza (1994) 9 Cal.4th 224, 237-238.) “Reasonable

suspicion is a lesser standard than probable cause, and can arise from less reliable

information than required for probable cause . . . .” (People v. Wells (2006) 38 Cal.4th

1078, 1083.) An ordinary traffic stop is treated as an investigatory detention, that is, a

“ ‘Terry stop.’ ” (People v. Durazo (2004) 124 Cal.App.4th 728, 734, fn. omitted



                                               7
(Durazo).) A Terry stop is justified if it is based on at least reasonable suspicion that the

individual has violated the Vehicle Code or some other law. (Durazo, at pp. 734-735.)

In determining whether a detention is legal, reviewing courts consider the totality of the

circumstances. (People v. Souza, supra, 9 Cal.4th at pp. 230-231.)

       B.     Initial Detention

       Defendant argues the court erred in denying his suppression motion because

defendant met the pleading and notice requirements of section 1538.5 and the People

failed to justify the warrantless detention.

       In making a suppression motion under section 1538.5, a defendant must first state

the factual basis of the motion and the legal authorities that show why the motion should

be granted. (§ 1538.5, subd. (a)(2).) In People v. Williams (1999) 20 Cal.4th 119

(Williams), our Supreme Court examined the specificity with which a defendant must

make a motion to suppress evidence pursuant to section 1538.5. “[W]hen the basis of a

motion to suppress is a warrantless search or seizure, the requisite specificity is generally

satisfied, in the first instance, if defendants simply assert the absence of a warrant and

make a prima facie showing to support that assertion. Of course, if defendants have a

specific argument other than the lack of a warrant as to why a warrantless search or

seizure was unreasonable, they must specify that argument as part of their motion to

suppress and give the prosecution an opportunity to offer evidence on the point.

[Citation.] For example, defendants who believe the police failed to comply with the

knock-notice requirement of Penal Code section 844 cannot simply bring a motion to



                                               8
suppress alleging a warrantless search or seizure and then wait until the appeal to raise

the knock-notice issue. Rather, defendants must specify the knock-notice issue in the

course of the trial court proceeding. [Citations.]” (Williams, at p. 130, italics in original.)

“[I]f defendants detect a critical gap in the prosecution’s proof or a flaw in its legal

analysis, they must object on that basis to admission of the evidence or risk forfeiting the

issue on appeal.” (Ibid.) “Defendants cannot, however, lay a trap for the prosecution by

remaining completely silent until the appeal about issues the prosecution may have

overlooked.” (Id. at p. 131.)

       In accordance with that view, the Supreme Court specifically held that defendants

“must set forth the factual and legal bases for the motion, but they satisfy that obligation,

at least in the first instance, by making a prima facie showing that the police acted

without a warrant. The prosecution then has the burden of proving some justification

for the warrantless search or seizure, after which, defendants can respond by pointing

out any inadequacies in that justification. [Citation.] Defendants who do not give

the prosecution sufficient notice of these inadequacies cannot raise the issue on

appeal. ‘[T]he scope of issues upon review must be limited to those raised during

argument . . . . This is an elemental matter of fairness in giving each of the parties an

opportunity adequately to litigate the facts and inferences relating to the adverse party’s

contentions.’ [Citation.]” (Williams, supra, 20 Cal.4th at p. 136.)

       Here, defendant, in his first moving papers, stated in two sentences that there was

no warrant to justify the detention, search, seizure, and arrest of defendant. “Therefore,



                                               9
the burden is on the prosecution to show that the detention, search, seizure, and arrest of

[d]efendant were made pursuant to one of the exceptions to the warrant requirement.”

His motion then with specificity addressed why he had standing to challenge the

warrantless search, but never addressed the initial detention. In his subsequent motion,

defendant merely added in bold, “Please be put on notice that [d]efendant is challenging

the basis for the stop and the search in this case.” However, defendant did not

specifically attack the initial detention by claiming the traffic stop was somehow invalid.

       At the suppression hearing, the People justified the initial detention as being made

pursuant to a traffic stop. Officer Hernandez testified that while on patrol on October 8,

2012, he conducted a traffic stop of a vehicle. Defendant was in the front passenger seat

of the vehicle. Both parties noted in their respective moving papers in the statement of

facts section that the traffic stop was effectuated because of a broken tail light in violation

of Vehicle Code section 25950, subdivision (b). Thus, it appears that fact was

undisputed.

       The People, in their responding papers, addressed the arguments raised by

defendant in his motion and, in addition, pointed out that the officer had effectuated the

traffic stop due to a broken tail light in violation of Vehicle Code section 25950,

subdivision (b). Defendant did not challenge the initial traffic stop by claiming it was

illegal and made no response to the fact that it was effectuated due to a Vehicle Code

violation at the hearing on the suppression motion, even after the prosecutor asked the

court to reopen Officer Hernandez’s testimony to elicit information about the specifics of



                                              10
the traffic stop. Officer Hernandez’s testimony that he had initiated a traffic stop and

both parties acknowledging in their motions the officer had effectuated a traffic stop due

to a Vehicle Code violation, created a reasonable inference that the People offered a

justification for the initial detention.

       Once the People proffered a justification for the initial detention, the burden

shifted to defendant to assert any specific inadequacies with the justification. The

statement of facts in defendant’s subsequent motion is identical to the first motion; and he

simply added a sentence to his motion asserting he was “challenging the basis for the

stop.” However, he did not specify why or how the justification of a lawful traffic stop

was unlawful. He neither presented evidence nor argument as to why the traffic stop was

unlawful. He did not assert the traffic stop was not factually supported because the

vehicle’s tail light was not broken or that the officer was not in a position to see the tail

light or that the officer’s reason for stopping the vehicle was pretextual. Indeed,

defendant has failed to assert any specific reasons why the justification was inadequate

on appeal. And, it appears there was no question about the initial detention of the vehicle

based on a traffic stop in violation of the Vehicle Code. Defendant did not expressly

contend in the trial court, as he now claims on appeal, that the search of the vehicle was

invalid because the People failed to provide justification for the warrantless detention of

the vehicle. Because he did not raise the contention below, defendant has not preserved

the issue for review on appeal. (Williams, supra, 20 Cal.4th at p. 136.)




                                              11
       Defendant nevertheless maintains he did not forfeit the argument about the initial

detention, citing People v. Smith (2002) 95 Cal.App.4th 283 (Smith). In Smith, police

stopped the defendant for driving without a tail light. On contact, he appeared to be

under the influence of methamphetamine and was arrested. The officers, without

permission, then searched his car, including the trunk, where they found

methamphetamine and related paraphernalia. (Id. at p. 288.) The prosecution opposed

the defendant’s motion to suppress on the ground the search of the trunk was a lawful

“inventory search” and because there was probable cause the car contained evidence of a

crime. (Id. at pp. 288-289.) As to the inventory search, the prosecution’s argument was a

summary and did not “set forth the specific requirements for” such a search or

demonstrate how they were met. (Id. at p. 289.) The defendant filed a reply brief, but

did not challenge the inventory search rationale. Rather, he maintained the arrest was

unlawful, so any subsequent search was tainted. (Ibid.) The trial court concluded the

defendant’s arrest was lawful, but the police lacked probable cause to search the trunk.

Nevertheless, because the defendant had not challenged the validity of the search as an

inventory search, the court assumed it was lawful and denied the motion to suppress.

(Id. at p. 291.) The Court of Appeal reversed, pointing out the prosecution retains the

burden of proving a justification for a warrantless search, regardless of whether the

defendant addresses the justification in a reply brief. (Id. at p. 300.)




                                              12
       Smith is not on point. In that case, the defendant’s motion gave the prosecution

clear notice of the intrusion complained of—the search of the trunk following his arrest.

(Smith, supra, 95 Cal.App.4th at p. 288.) Moreover, at the hearing, the defendant raised

the particular issue he later raised on appeal, the necessity for the prosecution to prove a

valid inventory search. (Id. at p. 291.) Here, in contrast, defendant never with specificity

challenged Officer Hernandez’s initial traffic stop of the vehicle at the time of trial or on

appeal. Indeed, at the suppression hearing, defendant never asserted the initial detention

was unlawful and essentially conceded the initial traffic stop was based on a violation of

the Vehicle Code. In short, defendant made no response as to Officer Hernandez’s

detention of the vehicle based on a traffic stop, and thus failed to elucidate any of the

issues he now claims compromised the warrantless detention. Defendant merely

complains the People failed to provide any justification for the initial detention.

However, as explained above, the People justified the initial detention.

       Even had defendant not forfeited the argument he now makes on appeal, we would

nonetheless reject it. Although the specific information of the traffic stop was not elicited

at the suppression hearing, under these circumstances, a reasonable inference can be

made that the officer provided a reasonable basis to stop the vehicle. Officer Hernandez

testified that he had conducted a traffic stop of the vehicle. Both parties acknowledged

that Officer Hernandez had effectuated a traffic stop due to a broken tail light in violation

of the Vehicle Code. This fact apparently was not in dispute at the time of the




                                             13
suppression hearing.5 As previously noted, a Terry stop is justified if it is based on at

least reasonable suspicion that the individual has violated the Vehicle Code or some other

law. (Durazo, supra, 124 Cal.App.4th at pp. 734-735.) “As a general matter, the

decision to stop an automobile is reasonable where the police have probable cause to

believe that a traffic violation has occurred.” (Whren v. U.S. (1996) 517 U.S. 806, 809-

810.)

        C.     Search of Vehicle’s Trunk Compartment

        Defendant next asserts that the trial court prejudicially erred when it concluded

defendant lacked standing to challenge the search of the vehicle. The People respond

defendant failed to present any evidence showing a possessory interest in the vehicle’s

trunk area searched, and therefore the trial court properly concluded defendant had not

shown a legitimate expectation of privacy in the vehicle’s trunk. Alternatively, the

People argue that the motion was properly denied because the officer had probable cause

to search the vehicle’s trunk.

        5 Defendant argues that the statements contained in the written motions “fl[y] in
the face of basic rules of evidence” and were hearsay. However, defendant never
disputed the fact that the officer conducted a traffic stop based on a violation of
the Vehicle Code. Although the Evidence Code, including hearsay rules, applies to
section 1538.5 motions to suppress (People v. Hawkins (2012) 211 Cal.App.4th 194, 199;
Evid. Code, §§ 130, 300), defendant never objected to this fact on any evidentiary
grounds, and therefore his contention that “the prosecution’s written pleadings are in
fact inadmissible hearsay” are forfeited. (Hawkins, at p. 203.) Moreover, defendant
ignores the fact that twice in his own written motions defendant acknowledged that
Deputy Hernandez performed a traffic stop of a vehicle in violation of Vehicle Code
section 25950, subdivision (b), “because the vehicle’s right tail light was partially broken
and a portion of it was displaying a white light to a rear [sic.], instead of a red light as
required by law.”


                                             14
              1.     Reasonable expectation of privacy of vehicle’s trunk

       It is well settled that an individual cannot challenge the introduction of evidence

obtained in an allegedly unlawful search unless that individual had a reasonable

expectation of privacy in the object seized or the place searched. (Rakas v. Illinois

(1978) 439 U.S. 128, 143, 148 (Rakas); People v. Valdez (2004) 32 Cal.4th 73, 122;

People v. Jenkins, supra, 22 Cal.4th at p. 972; People v. Hoag (2000) 83 Cal.App.4th

1198, 1203.) “ ‘ Fourth Amendment rights are personal rights which, like some other

constitutional rights, may not be vicariously asserted.’ [Citations.] A person who is

aggrieved by an illegal search and seizure only through the introduction of damaging

evidence secured by a search of a third person’s premises or property has not had any of

his Fourth Amendment rights infringed. [Citation.] And since the exclusionary rule is an

attempt to effectuate the guarantees of the Fourth Amendment, [citation], it is proper to

permit only defendants whose Fourth Amendment rights have been violated to benefit

from the rule’s protections.” (Rakas, supra, 439 U.S. at pp. 133-134, fn. omitted.)

       The defendant bears the burden of establishing a legitimate expectation of privacy

in the area searched or the object seized. (Rakas, supra, 439 U.S. at pp. 130-131, fn. 1;

People v. Jenkins, supra, 22 Cal.4th at p. 972.) A reasonable expectation of privacy is

defined as (1) a subjective expectation of privacy in the object of the challenged search

which (2) society would define as a reasonable expectation. (California v. Ciraolo

(1986) 476 U.S. 207, 211.) Factors pertinent to a determination of a reasonable

expectation of privacy “include ‘ “whether the defendant has a [property or] possessory



                                             15
interest in the thing seized or the place searched; whether he has the right to exclude

others from that place; whether he has exhibited a subjective expectation that it would

remain free from governmental invasion, whether he took normal precautions to maintain

his privacy and whether he was legitimately on the premises.” ’ [Citations.]” (People v.

Hernandez (1988) 199 Cal.App.3d 1182, 1189.) The mere fact a person is legitimately

present in a vehicle or on premises that are searched, without more, is insufficient to

establish a reasonable expectation of privacy. (Rakas, supra, 439 U.S. at pp. 143, 148;

People v. Koury (1989) 214 Cal.App.3d 676, 686.)

       In Rakas, the United States Supreme Court held that passengers in a car did not

have a reasonable expectation of privacy in the glove compartment and the area under the

front passenger seat where rifle shells and a sawed-off rifle were found. (Rakas, supra,

439 U.S. at pp. 130, 148.) Similarly, in People v. Valdez, our Supreme Court concluded

that a defendant who could establish no more than that he was a passenger in a vehicle

could not challenge the seizure of a gun found under the driver’s seat because the

passenger lacked a reasonable expectation of privacy in the area searched. (People v.

Valdez, supra, 32 Cal.4th at p. 122.)

       The court properly found that appellant had failed to demonstrate a legitimate

expectation of privacy in the trunk of Johnson’s vehicle. At the hearing, defendant

claimed his possessory interest in the car entitled him to challenge its search of the trunk.

However, it was up to defendant to introduce evidence demonstrating his ownership or a

possessory interest in the vehicle so as to demonstrate standing. (Rakas, supra, 439 U.S.



                                             16
at pp. 130-131, fn. 1.) Although he made an attempt to show that he was in a dating

relationship with Johnson via the testimony of the officer, he offered no proof that he had

a possessory interest in the place searched or whether he had the right to exclude others

from that place. Neither defendant nor Johnson testified as to defendant’s possessory

interest in the vehicle and its trunk. Moreover, defendant presented no offer of proof in

regard to his possessory interest or his right to exclude others from the trunk but merely

attempted to offer evidence of his relationship with Johnson. The evidence of his

relationship with Johnson alone was insufficient to confer standing. Likewise, his

presence in the vehicle alone was insufficient to show his expectation of privacy in the

vehicle. (See id. at pp. 140-141 [passengers occupying a car which they neither own nor

lease have no standing]; U.S. v. Sanchez (1st Cir. 1991) 943 F.2d 110, 113-114 [no

standing where the only evidence at the hearing was that the defendant had casual

possession of the car and had no direct permission from owner to use it]; United States v.

Ponce (2nd Cir. 1991) 947 F.2d 646, 649 [observation by government agents that the

defendant used a car over a long period of time does not show ownership or a legitimate

basis for being in the car].)

       Moreover, defendant did not present further proof to show a legitimate expectation

of privacy in the vehicle’s trunk when he filed another motion in the superior court. At

that time, defendant, who had ample notice of the standing issue, should have testified to

establish that he had a reasonable expectation of privacy in the vehicle’s trunk. The

People’s evidence did not fill the void—their evidence showed that defendant was a



                                            17
passenger in Johnson’s car; that Johnson was the driver and owner of the vehicle; that

Johnson had objected to the search of the vehicle’s trunk; and that defendant claimed

ownership of the rifles. On this record, defendant has failed to establish that he had the

requisite expectation of privacy in the vehicle so as to successfully challenge the items

seized therein.

       Even if the court erred in finding defendant lacked a reasonable expectation of

privacy in the vehicle, for the reasons explained below, we find the officer had probable

cause to search the vehicle’s trunk.

              2.     Probable cause

       The court concluded the search was not supported by probable cause, but denied

the motion because defendant had failed to show a reasonable expectation of privacy in

the vehicle’s contents. The court, however, erred in concluding the search was not

supported by probable cause.

       “The Fourth Amendment generally requires police to secure a warrant before

conducting a search.” (Maryland v. Dyson (1999) 527 U.S. 465, 466.) As recognized by

the United States Supreme Court as early as 1925, “there is an exception to this

requirement for searches of vehicles.” (Ibid.) Under established precedent, “the

‘automobile exception’ has no separate exigency requirement.” (Ibid.) “ ‘If a car is

readily mobile and probable cause exists to believe it contains contraband, the Fourth

Amendment . . . permits police to search the vehicle without more.’ ” (Id. at p. 467.)




                                             18
       “[T]he dispositive inquiry in a motion to suppress evidence found in an auto

search is whether the objective facts demonstrate the ‘officers [had] probable cause to

believe that the vehicle [contained] contraband.’ ” (People v. Superior Court (Overland)

(1988) 203 Cal.App.3d 1114, 1119.) If probable cause exists, the officers may conduct a

thorough warrantless search of the vehicle. (United States v. Ross (1982) 456 U.S. 798,

825.) The probable cause standard “requires only a probability or substantial chance of

criminal activity, not an actual showing of such activity.” (Illinois v. Gates (1983) 462

U.S. 213, 243, fn. 13.)

       “California courts have concluded the odor of unburned marijuana . . . may furnish

probable cause to search a vehicle under the automobile exception to the warrant

requirement.” (People v. Waxler (2014) 224 Cal.App.4th 712, 719 (Waxler); see People

v. Strasburg (2007) 148 Cal.App.4th 1052, 1059 (Strasburg); see also People v. Dey

(2000) 84 Cal.App.4th 1318, 1320 [observation of a “useable quantity of marijuana . . . in

the passenger compartment” of the defendant’s car “provided probable cause for the

search of the vehicle’s trunk”]; People v. Hunter (2005) 133 Cal.App.4th 371, 375,

[officer saw a “sandwich bag containing a green residue that his training and experience

told him . . . was marijuana”].) Officer Hernandez testified that when he first approached

the vehicle, he smelled marijuana emitting from the vehicle. When the officer asked

defendant if there was marijuana in the vehicle, defendant stated that there was and

handed the officer a pill bottle containing 0.25 grams of marijuana. Based on his training

and experience and the smell of marijuana surrounding the vehicle, the officer, however,



                                            19
suspected more marijuana in the vehicle and proceeded to search the car. The officer

found another pill bottle containing four grams of marijuana. Under established

California law, the officer in this case had probable cause to search defendant’s vehicle as

a result of detecting a strong odor of marijuana. Defendant advances a number of

arguments why we should not apply this longstanding precedent in his case. His

arguments lack merit.

       Defendant argues that there was no evidence to indicate the smell of marijuana

was coming from the trunk area of the vehicle. However, no such evidence was needed.

In any event, the officer testified that the smell of marijuana was emitting from the

vehicle and that the smell was surrounding the vehicle.

       He also asserts that there was no evidence that after the second pill bottle was

discovered the officer suspected additional marijuana to justify the search of the vehicle’s

trunk. Again, no justification was required. In any event, the officer testified that he

disbelieved defendant’s claim that there was no additional marijuana in the vehicle based

on his training and experience and the strong odor of the marijuana emitting from the

vehicle. As such, the officer testified that he searched the vehicle’s trunk to locate

additional contraband.

       Defendant further claims the record lacked evidence of the officer’s training and

experience to justify the search of the trunk. Additionally, he argues that there was no

information about whether the smell the officer noted was of burnt or unburnt marijuana.

The record belies these contentions. The officer testified to his training and experience.



                                             20
He also stated that he knew the “distinct smell of burnt and unburnt marijuana.”

Defendant did not object to the officer’s qualifications and there is no indication in the

record to doubt the officer’s expertise. Although the officer did not specifically state he

smelled unburnt marijuana, the record clearly shows that that is what the officer smelled,

or presumably he smelled both burnt and unburnt marijuana since the vehicle was found

to contain 4.25 grams of unburnt marijuana.

       California courts have considered and rejected claims involving the search of

vehicles based on an odor of marijuana. In Strasburg, supra, 148 Cal.App.4th at pages

1059 to 1060, the court rejected the notion that probable cause for a search is lacking

when marijuana odor is present and the defendant possesses a physician’s

recommendation for medical marijuana or a state-issued medical marijuana card. The

court reasoned that the medical marijuana laws provide a “limited immunity—not a

shield from reasonable investigation.” (Id. at p. 1060.) An officer with probable cause to

search is entitled to “determine whether the subject of the investigation is in fact

possessing the marijuana for personal medical needs, and is adhering to the eight-ounce

limit on possession.” (Ibid.)

       Recently, in Waxler, supra, 224 Cal.App.4th at page 725, the court held that “[t]he

automobile exception is not limited to situations where the officer smells or sees more

than 28.5 grams of marijuana in the vehicle [citation]; the observation of any amount of

marijuana . . . establishes probable cause to search pursuant to the automobile exception.”

The Waxler court specifically declined to follow the Massachusetts court in



                                             21
Commonwealth v. Cruz (2011) 459 Mass. 459 (Cruz) and explained its reasoning as

follows:6 “Cruz does not apply here for at least two reasons. First, in contrast to

Massachusetts, possession of up to an ounce of nonmedical marijuana in California is a

‘crime.’ (Pen. Code, § 16.) Second, neither the California Supreme Court nor the United

States Supreme Court has limited the automobile exception to situations where the

defendant possesses a ‘criminal amount of contraband.’ ” (Waxler, supra, at p. 723,

italics omitted.) Defendant has presented no compelling grounds for this court to depart

from the holdings in Strasburg or Waxler.

       We note that there is no “plain smell” exception to the warrant requirement akin to

the “plain view” exception. (See Robey v. Superior Court (2013) 56 Cal.4th 1218, 1244

(conc. opn. of Liu, J.) [describing plain view doctrine as one allowing officer to seize

incriminating object in plain view].) In Robey v. Superior Court, supra, at page 1222,

our Supreme Court specifically declined to address whether there is a “ ‘plain smell’ ”

exception to the warrant requirement. Regardless of whether the “ ‘plain smell’ ” of

contraband generally justifies a warrantless search, the issue in this case is limited to the

context of a vehicle search, where the law is settled. In a concurring opinion in Robey v.

Superior Court, Justice Goodwin Liu expressed the view that the smell of contraband


       6 In Cruz, supra, 459 Mass. 459, the Massachusetts court concluded that the odor
of burned marijuana alone did not justify a warrantless vehicle search because the state
had changed the possession of one ounce or less of marijuana from a criminal to a civil
violation. (Id. at pp. 471-472.) The court reasoned that the mere smell of marijuana did
not give rise to suspicion of a “criminal offense.” (Id. at p. 469.)



                                              22
does not supply the same justification for a seizure as the observation of contraband.

(Id. at p. 1253.) Nevertheless, Justice Liu clarified that his concerns about a “plain

smell” doctrine “cast no doubt on the settled proposition that the smell of marijuana can

establish probable cause to search and, in the context of an automobile search or exigent

circumstances, can provide a sufficient basis to proceed without a warrant.” (Id. at

p. 1254, italics added.) Here, of course, we are concerned with a search justified by the

automobile exception to the warrant requirement.

       As the Strasburg court explained, the officer “had probable cause to search

defendant’s car for marijuana after he smelled the odor of marijuana. [Citations.]

Defendant admitted smoking marijuana, and the deputy sheriff saw another bag of

marijuana in the car after the defendant handed him one. Armed with the knowledge that

there was marijuana in the car, ‘a person of ordinary caution would conscientiously

entertain a strong suspicion that even if defendant makes only personal use of the

marijuana found in [the passenger area], he might stash additional quantities for future

use in other parts of the vehicle, including the trunk.’ [Citation.]” (Strasburg, supra, 148

Cal.App.4th at p. 1059.)

       The same is true here. Not only did Officer Hernandez smell and see marijuana in

the car, but he testified that based on his experience, he did not think the amount he saw

would produce such a strong odor. In these circumstances, an officer could reasonably

suspect that more marijuana was present in the car. As such, the officer could lawfully

search the trunk of the vehicle, including any closed containers therein, for additional



                                             23
marijuana. (Waxler, supra, 224 Cal.App.4th at p. 718; Strasburg, supra, 148 Cal.App.4th

at p. 1059.) Accordingly, we conclude the search of the trunk of the vehicle was lawful

because the officer had probable cause for the search.

                                            III

                                     DISPOSITION

      The judgment is affirmed.

      NOT TO BE PUBLISHED IN OFFICIAL REPORTS

                                                             RAMIREZ
                                                                                     P. J.
We concur:



McKINSTER
                          J.



MILLER
                          J.




                                            24